	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
                        	
    United	States	v.	Abdul	Malik	Abdul	Kareem	
                         	
                2:15-cr-00707-SRB	
                         	
                         	
                         	
                         	
               EXHIBIT	2	
  From:    Brook, Kristen (USAAZ) Kristen.Brook@usdoj.gov
Subject:   RE: Kareem - Request for additional disclosures
   Date:   September 10, 2018 at 2:23 PM
     To:   danieldrake1@me.com, dmaynard@mmcec.com
    Cc:    Koehler, Joe (USAAZ) Joe.Koehler@usdoj.gov
Dan,

Good afternoon. Joe and I are in receipt of your September 6, 2018 request for
additional disclosure. We do intend to respond to your requests and provide
additional information to you where appropriate. Please know we anticipate our
response to be substantive and complete, as such it will take us a few weeks to
complete our response to you.

Let us know if you have any additional requests or questions in the interim. As
always, please cc me on correspondence. Joe and I work together and tag team,
so you will receive a faster response if I too receive the communication. ☺

Hope all is well.

Best,

Kristen Brook
National Security Section
United States Attorney’s Office
District of Arizona
Ph: (602) 514-7503



From: Koehler, Joe (USAAZ)
Sent: Thursday, September 6, 2018 1:38 PM
To: Brook, Kristen (USAAZ) <KBrook@usa.doj.gov>
Subject: Fwd: Kareem - Request for additional disclosures


Begin forwarded message:

        From: Daniel Drake <danieldrake1@me.com>
        Date: September 6, 2018 at 1:24:09 PM MST
        To: Joe Koehler <joe.koehler@usdoj.gov>
        Cc: Dan Maynard <dmaynard@mmcec.com>
        Subject: Kareem - Request for additional disclosures

        Joe, attached below is our request for further disclosures based on your July 26,
        2018, disclosures and the testimony and statements at the trial of USA v. Erick
        Jamal Hicks. Please let me know if you have any questions regarding the
        request, or any difficulty accessing it.

        As always, feel free to call me about this.
